Exhibit 10.2

EXECUTION VERSION

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT dated as of May 8, 2012 (this
“Agreement”), relating to the FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated
as of August 23, 2006, as amended and restated on January 29, 2007, as further
amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, and as further amended and restated on September 30, 2011 (the
“Existing Credit Agreement” and as amended and restated in accordance with
Section 2(f) below, the “Restated Credit Agreement”), among TRAVELPORT LLC, a
Delaware limited liability company (the “Borrower”), TRAVELPORT LIMITED, a
company incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE
LIMITED, a company incorporated under the laws of Gibraltar (“Intermediate
Parent”), TDS INVESTOR (LUXEMBOURG) S.À.R.L., a société à responsabilité limitée
incorporated under the laws of Luxembourg (“TDS Intermediate Parent”), UBS AG,
STAMFORD BRANCH, as Administrative Agent, Collateral Agent and L/C Issuer, UBS
LOAN FINANCE LLC, as Swing Line Lender, the Lenders from time to time party
thereto, CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent, and the other
parties thereto.

A. Pursuant to Section 2.17 of the Existing Credit Agreement, the Borrower made,
by notice to the Administrative Agent, the Revolving Credit Loan Modification
Offer Arrangers (as defined below) and each of the Revolving Credit Lenders, a
Revolving Credit Loan Modification Offer to all of the Revolving Credit Lenders
to make certain Permitted Amendments as described herein and therein.

B. The Revolving Credit Lenders party hereto (the “Accepting Revolving Credit
Lenders”) are willing to agree to such Permitted Amendments as of the Revolving
Credit Loan Modification Effective Date (as defined below), on the terms and
subject to the conditions set forth herein and in the Restated Credit Agreement.

C. The existing Dollar Revolving Credit Lenders who have an entry opposite their
names on Schedule 2.01 hereto under the headings “2015 Dollar Revolving Credit
Commitments” and/or “2015 Dollar Revolving Credit Loans” (such Lenders being
collectively referred to as the “2015 Dollar Revolving Credit Lenders”) have
agreed to extend the Maturity Date of their Dollar Revolving Credit Commitments
and Dollar Revolving Credit Loans, if any, in the principal amounts reflected
for each such Lender under such applicable headings (the Dollar Revolving Credit
Commitments and the Dollar Revolving Credit Loans so extended being collectively
referred to as the “2015 Dollar Revolving Credit Commitments” and “2015 Dollar
Revolving Credit Loans”, respectively), in each case on the terms and subject to
the conditions set forth herein.

D. The existing Alternative Currency Revolving Credit Lenders who have an entry
opposite their names on Schedule 2.01 hereto under the headings “2015
Alternative Currency Revolving Credit Commitments” and/or “2015 Alternative



--------------------------------------------------------------------------------

Currency Revolving Credit Loans” (such Lenders being collectively referred to as
the “2015 Alternative Currency Revolving Credit Lenders”) have agreed to extend
the Maturity Date of their Alternative Currency Revolving Credit Commitments and
Alternative Currency Revolving Credit Loans, if any, in the principal amounts
reflected for each such Lender under such applicable headings (the Alternative
Currency Revolving Credit Commitments and the Alternative Currency Revolving
Credit Loans so extended being collectively referred to as the “2015 Alternative
Currency Revolving Credit Commitments” and “2015 Alternative Currency Revolving
Credit Loans”, respectively), in each case on the terms and subject to the
conditions set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the
Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing Line
Lender, the Revolving Credit Loan Modification Offer Arrangers and the Accepting
Revolving Credit Lenders party hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Restated Credit Agreement. The provisions of
Section 1.02 of the Existing Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis. The term “Revolving Credit Loan Modification
Offer Arrangers” means Credit Suisse Securities (USA) LLC and UBS Securities
LLC, in their capacities as the joint lead arrangers for the Revolving Credit
Loan Modification Offer contemplated by this Agreement.

SECTION 2. Concerning the Revolving Credit Commitments and the Revolving Credit
Loans. (a) On the Revolving Credit Loan Modification Effective Date, the Dollar
Revolving Credit Commitments and the Dollar Revolving Credit Loans of each 2015
Dollar Revolving Credit Lender in an aggregate principal amount set forth on
Schedule 2.01 under the headings “2015 Dollar Revolving Credit Commitments” and
“2015 Dollar Revolving Credit Loans”, respectively, in each case opposite the
name of such Lender, shall convert into 2015 Dollar Revolving Credit Commitments
and 2015 Dollar Revolving Credit Loans of such Lender, respectively, and shall
continue to be in effect and outstanding under the Restated Credit Agreement on
the terms and conditions set forth herein and therein. In the event the Dollar
Revolving Credit Loans of any 2015 Dollar Revolving Credit Lender outstanding on
the Revolving Credit Loan Modification Effective Date (immediately prior to the
consummation of such conversion), if any, shall be of more than one Type or, in
the case of Eurocurrency Rate Loans, shall have more than one Interest Period,
such conversion shall be accomplished by means of each such Dollar Revolving
Credit Loan converting into a 2015 Dollar Revolving Credit Loan of the same Type
as such original Loan (and, where applicable, having the initial Interest Period
that ends on the last day of the Interest Period applicable to such original
Loan) in the same proportion as the aggregate principal amount set forth on
Schedule 2.01 under the heading “2015 Dollar Revolving Credit Loans” opposite
the name of such Lender bears to the aggregate principal amount of all the
Dollar Revolving Credit Loans of such Lender as of the Revolving Credit Loan
Modification Effective Date (determined immediately prior to the consummation of
such conversion).

 

2



--------------------------------------------------------------------------------

(b) On the Revolving Credit Loan Modification Effective Date, the Alternative
Currency Revolving Credit Commitments and the Alternative Currency Revolving
Credit Loans of each 2015 Alternative Currency Revolving Credit Lender in an
aggregate principal amount set forth on Schedule 2.01 under the headings “2015
Alternative Currency Revolving Credit Commitments” and “2015 Alternative
Currency Revolving Credit Loans”, respectively, in each case opposite the name
of such Lender shall convert into 2015 Alternative Currency Revolving Credit
Commitments and 2015 Alternative Currency Revolving Credit Loans of such Lender,
respectively, and shall continue to be in effect and outstanding under the
Restated Credit Agreement on the terms and conditions set forth herein and
therein. In the event the Alternative Currency Revolving Credit Loans of any
2015 Alternative Currency Revolving Credit Lender outstanding on the Revolving
Credit Loan Modification Effective Date (immediately prior to the consummation
of such conversion), if any, shall be denominated in more than one Alternative
Currency or of more than one Type or, in the case of Eurocurrency Rate Loans,
shall have more than one Interest Period, such conversion shall be accomplished
by means of each such Alternative Currency Revolving Credit Loan converting into
a 2015 Alternative Currency Revolving Credit Loan denominated in the same
Alternative Currency and of the same Type as such original Loan (and, where
applicable, having the initial Interest Period that ends on the last day of the
Interest Period applicable to such original Loan) in the same proportion as the
aggregate principal amount set forth on Schedule 2.01 under the heading “2015
Alternative Currency Revolving Credit Loans” opposite the name of such Lender
bears to the aggregate principal amount of all the Alternative Currency
Revolving Credit Loans of such Lender as of the Revolving Credit Loan
Modification Effective Date (determined immediately prior to the consummation of
such conversion).

(c) The Dollar Revolving Credit Commitments and the Dollar Revolving Credit
Loans of any Dollar Revolving Credit Lender that are not 2015 Dollar Revolving
Credit Commitments and 2015 Dollar Revolving Credit Loans, respectively, shall
continue to constitute “Non-Extended Dollar Revolving Credit Commitments” or
“Extended Dollar Revolving Credit Commitments” and “Non-Extended Dollar
Revolving Credit Loans” or “Extended Dollar Revolving Credit Loans”,
respectively, and the Alternative Currency Revolving Credit Commitments and the
Alternative Currency Revolving Credit Loans of any Alternative Currency
Revolving Credit Lender that are not 2015 Alternative Currency Revolving Credit
Commitments and 2015 Alternative Currency Revolving Credit Loans, respectively,
shall continue to constitute “Non-Extended Alternative Currency Revolving Credit
Commitments” or “Extended Alternative Currency Revolving Credit Commitments” and
“Non-Extended Alternative Currency Revolving Credit Loans” or “Extended
Alternative Currency Revolving Credit Loans”, respectively, in each case under
the Restated Credit Agreement and shall continue to be in effect and outstanding
under the Restated Credit Agreement on the terms and conditions set forth herein
and therein.

 

3



--------------------------------------------------------------------------------

(d) None of the transactions set forth in this Section 2 shall be deemed to be a
conversion of any Revolving Credit Loan into a Loan of a different Type or with
a different Interest Period or a payment or prepayment of any Revolving Credit
Loan, and the parties hereto hereby agree that no breakage or similar costs will
accrue solely as a result of the transactions contemplated by this Section 2.

(e) For all purposes of the Restated Credit Agreement and the other Loan
Documents, the 2015 Dollar Revolving Credit Commitments as defined herein shall
constitute “2015 Dollar Revolving Credit Commitments” under the Restated Credit
Agreement; the 2015 Dollar Revolving Credit Loans as defined herein shall
constitute “2015 Dollar Revolving Credit Loans” under the Restated Credit
Agreement; the 2015 Alternative Currency Revolving Credit Commitments as defined
herein shall constitute “2015 Alternative Currency Revolving Credit Commitments”
under the Restated Credit Agreement; and the 2015 Alternative Currency Revolving
Credit Loans as defined herein shall constitute “2015 Alternative Currency
Revolving Credit Loans” under the Restated Credit Agreement.

(f) Upon the effectiveness of this Agreement, (i) the Existing Credit Agreement
shall be amended and restated pursuant to Section 2.17 of the Existing Credit
Agreement to read as set forth in Exhibit A hereto and (ii) Schedule 2.01A to
the Existing Credit Agreement shall be replaced in its entirety and superseded
by Schedule 2.01 hereto, which shall thereafter be Schedule 2.01 to the Restated
Credit Agreement.

SECTION 3. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that:

(a) The execution, delivery and performance by Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower of this Agreement, and the consummation
of the transactions contemplated hereby, are within their respective corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of any such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Existing Credit Agreement), or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or which affects such Person or the properties of such Person or any of
its Subsidiaries, or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
properties is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(b) This Agreement has been duly executed and delivered by each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, and constitutes a
legal, valid and binding obligation of each such Person, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.

 

4



--------------------------------------------------------------------------------

(c) None of the Collateral Documents in effect on the Revolving Credit Loan
Modification Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Agreement. The Guarantees created under such Collateral Documents will continue
to guarantee the Obligations (as the Obligations are modified hereunder) to the
same extent as they guaranteed the Obligations immediately prior to the
Revolving Credit Loan Modification Effective Date. Except as set forth in
Section 5(d) below, (i) the Liens created under such Collateral Documents will
continue to secure the Obligations (as the Obligations are modified hereunder),
and will continue to be perfected, in each case, to the same extent as they
secured the Obligations or were perfected immediately prior to the Revolving
Credit Loan Modification Effective Date, and (ii) no further document,
instrument or agreement, or any recording, filing, re-recording or re-filing of
any such Collateral Document or any notice of a Lien created thereby, is
required, as a result of this Agreement in order to maintain the effectiveness,
perfection and priority of such Liens or to maintain the validity, binding
effect or enforceability of such Guarantees.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Restated Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the
Revolving Credit Loan Modification Effective Date (in each case, except to the
extent that any representation or warranty specifically refers to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects on such respective dates.

(e) After giving effect to this Agreement and the transactions contemplated
hereby, no Default has occurred and is continuing.

SECTION 4. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Revolving Credit Loan Modification Effective Date”):

(a) The Revolving Credit Loan Modification Offer Arrangers shall have executed a
counterpart hereof and shall have received duly executed counterparts of this
Agreement that, when taken together, bear the signatures of Holdings,
Intermediate Parent, TDS Intermediate Parent, the Borrower, the Administrative
Agent, the Collateral Agent, the Revolving Credit Loan Modification Offer
Arrangers, each L/C Issuer, the Swing Line Lender, each 2015 Dollar Revolving
Credit Lender and each 2015 Alternative Currency Revolving Credit Lender (it
being understood that each Lender’s delivery of an executed signature page shall
be irrevocable subject only to the satisfaction of the other conditions to
effectiveness set forth in this Section 4).

 

5



--------------------------------------------------------------------------------

(b) The 2015 Revolving Credit Commitments of Lenders who have agreed to extend
their Revolving Credit Commitments and Revolving Credit Loans and convert into
2015 Revolving Credit Commitments and 2015 Revolving Credit Loans shall be in an
aggregate amount, without duplication, of not less than $55,000,000.

(c) The Revolving Credit Loan Modification Offer Arrangers shall have received
the following, each of which shall be originals or facsimiles (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:

        (i) such documents and certificates as the Revolving Credit Loan
Modification Offer Arrangers may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby and any other legal matters relating to
each Loan Party, the Loan Documents or the transactions contemplated hereby, all
in form and substance reasonably satisfactory to the Revolving Credit Loan
Modification Offer Arrangers;

        (ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher &
Flom LLP, New York counsel to the Loan Parties, (B) Conyers Dill & Pearman
Limited, special Bermuda counsel to Holdings, (C) Hassans, Gibraltar counsel to
Intermediate Parent and (D) Arendt & Medernach, Luxembourg counsel to
Intermediate Parent and TDS Intermediate Parent, in each case in form and
substance reasonably satisfactory to the Revolving Credit Loan Modification
Offer Arrangers; and

        (iii) a certificate from a Responsible Officer of the Borrower dated the
Revolving Credit Loan Modification Effective Date, certifying as to the accuracy
of the representations and warranties set forth in Section 3 hereof.

(d) The Administrative Agent shall have received payment from the Borrower, in
Same Day Funds, for the account of each Accepting Revolving Credit Lender (other
than any Defaulting Lender) that delivers an executed counterpart signature page
to this Agreement at or prior to 5.00 p.m., New York City time, on May 1, 2012,
and agrees to convert Revolving Credit Commitments and Revolving Credit Loans
into 2015 Revolving Credit Commitments and 2015 Revolving Credit Loans an
extension fee in an aggregate amount equal to 3.00% of the aggregate principal
amount of the Revolving Credit Commitments (whether used or unused) of such
Lender that are converted into 2015 Revolving Credit Commitments and 2015
Revolving Credit Loans on the Revolving Credit Loan Modification Effective Date.

(e) The Administrative Agent and the Revolving Credit Loan Modification Offer
Arrangers shall have received all other fees and other amounts due and payable
to them in connection with this Agreement and invoiced before the Revolving
Credit Loan Modification Effective Date, including reimbursement or payment of
all reasonable documented out-of-pocket expenses (including reasonable fees,
disbursements and other charges of counsel) required to be reimbursed or paid by
any Loan Party in connection with the Agreement.

 

6



--------------------------------------------------------------------------------

(f) Each Loan Party shall have entered into a written instrument in form and
substance reasonably satisfactory to the Revolving Credit Loan Modification
Offer Arrangers pursuant to which it confirms that it consents to this Agreement
and reaffirms that the Collateral Documents to which it is party will continue
to apply in respect of the Restated Credit Agreement and the Obligations of such
Loan Party hereunder and thereunder.

(g) The Borrower shall have issued Permitted Refinancing Indebtedness in an
aggregate principal amount not less than $175,000,000, and all the Net Cash
Proceeds thereof shall have been applied to prepay Term Loans in accordance with
the requirements set forth in the definition of “Permitted Refinancing
Indebtedness” in the Existing Credit Agreement.

SECTION 5. Effect of this Agreement; Revolving Credit Loan Modification Offer
Arrangers; Certain Authorizations. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Arrangers, the L/C Issuers, the Swing Line Lender or the Lenders under the
Existing Credit Agreement or any other Loan Document, and, except as otherwise
expressly provided herein, shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) This Agreement shall constitute a “Loan Document” and a “Revolving Credit
Loan Modification Agreement” for all purposes of the Restated Credit Agreement
and the other Loan Documents.

(c) On and after the Revolving Credit Loan Modification Effective Date, the
Revolving Credit Loan Modification Offer Arrangers and their respective
officers, directors, employees, agents and attorneys-in-fact (collectively, the
“Agreement Arranger Related Persons”) shall have the benefit of all the
exculpatory, reimbursement and indemnity provisions that are set forth in the
Restated Credit Agreement or any other Loan Document for the benefit of the
Administrative Agent, any other Agent or any other Agent-Related Person. Without
limiting the foregoing, each L/C Issuer, the Swing Line Lender and each Lender
party hereto (i) acknowledges that it has made its own analysis and decision to
enter into this Agreement, and that neither the Revolving Credit Loan
Modification Offer Arrangers nor any other Agreement Arranger Related Person has
made any express or implied representation or warranty, or shall be deemed to
have any responsibility or duty, with respect to the completeness, sufficiency
or performance thereof and (ii) by delivering its signature page to this
Agreement shall be deemed to

 

7



--------------------------------------------------------------------------------

have acknowledged receipt of, and consented to and approved, each document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Revolving Credit Loan Modification Offer Arrangers
on the Revolving Credit Loan Modification Effective Date pursuant to the terms
hereof.

(d) To the extent such items have not been delivered as of the Revolving Credit
Loan Modification Effective Date, within 120 days after the Revolving Credit
Loan Modification Effective Date, unless waived or extended by the Collateral
Agent in its sole discretion, the Borrower and the applicable Domestic Guarantor
shall deliver to the Collateral Agent, with respect to the Mortgage encumbering
Mortgaged Property entered into prior to the Revolving Credit Loan Modification
Effective Date, a fourth mortgage amendment to such Mortgage (the “Fourth
Mortgage Amendment”):

(i) a “date down” endorsement to the existing Mortgage Policy (or equivalent
coverage) assuring the Collateral Agent that the Mortgage encumbering the
Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the First Mortgage Amendment, as further amended by the
Second Mortgage Amendment, the Third Mortgage Amendment and the Fourth Mortgage
Amendment, is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured
Parties, free and clear of all Liens except those Liens created or permitted by
this Agreement and the Collateral Documents or by the Administrative Agent or
Collateral Agent, and such endorsement to such Mortgage Policy shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent or
Collateral Agent; and

(ii) evidence that all other actions, recordings and filings in connection with
the Fourth Mortgage Amendment that the Administrative Agent may deem reasonably
necessary shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

provided that the applicable Loan Party shall not be required to deliver the
foregoing items if such Mortgaged Property shall have been sold, transferred or
otherwise disposed of pursuant to a Disposition permitted by Section 7.05 of the
Restated Credit Agreement within 120 days after the Revolving Credit Loan
Modification Effective Date.

SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 7. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS
INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO (OTHER THAN
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 9. Joinder. Within 180 days following the Revolving Credit Loan
Modification Effective Date, any Extended Revolving Credit Lender or
Non-Extended Revolving Credit Lender that is not party hereto on the Revolving
Credit Loan Modification Effective Date may with the written consent of the
Borrower become a party hereto and convert all its Revolving Credit Commitments
to 2015 Revolving Credit Commitments and become a 2015 Revolving Credit Lender
by delivering to the Administrative Agent a duly completed signature page hereto
for such Lender, together with a signature page duly executed by the Borrower to
evidence its consent to such joinder. Such joinder will become effective
immediately upon delivery of such signature pages to the Administrative Agent
and Schedule 2.01 shall be deemed to be amended to reflect such conversion. The
amount of any fee or other compensation payable by the Borrower in respect of
such joinder and conversion shall be as mutually agreed by the Borrower and such
Lender but shall not be in excess of 3.00% of the aggregate principal amount of
the Revolving Credit Commitments (whether used or unused) of such Lender that
are converted into 2015 Revolving Credit Commitments.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRAVELPORT LLC, as Borrower, by   /s/ Rochelle J. Boas   Name: Rochelle J. Boas
  Title: Authorized Person

 

TRAVELPORT LIMITED, as Holdings, by   /s/ Rochelle J. Boas   Name: Rochelle J.
Boas  

Title: Senior Vice President and

Assistant Secretary

 

WALTONVILLE LIMITED, as Intermediate Parent, by   /s/ Rochelle J. Boas   Name:
Rochelle J. Boas   Title: Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L., as TDS Intermediate Parent, by   /s/ John
Sutherland   Name: John Sutherland   Title: Manager



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as

Administrative Agent, Collateral Agent and

L/C Issuer,

by   /s/ Irja R. Otsa   Name: Irja R. Otsa  

Title: Associate Director, Banking

Products Services, U.S.

 

by   /s/ David Urban   Name: David Urban  

Title: Associate Director, Banking

Products Services, U.S.

 

UBS LOAN FINANCE LLC, as Swing Line Lender, by   /s/ Irja R. Otsa   Name: Irja
R. Otsa  

Title: Associate Director, Banking

Products Services, U.S.

 

by   /s/ David Urban   Name: David Urban  

Title: Associate Director, Banking

Products Services, U.S



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA)

LLC, as Revolving Credit Loan

Modification Offer Arranger,

by   /s/ Robert Kobre   Name: Robert Kobre   Title:   Managing Director



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Revolving

Credit Loan Modification Offer Arranger,

by

  /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:  

Associate Director, Banking

Products Services, U.S.

 

by

 

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Attorney-in-fact



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into 2015 Revolving Credit Commitments and 2015 Revolving Credit Loans,
respectively.

 

Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer): CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH  

by

  /s/ Judith E. Smith     Name:   Judith E. Smith     Title:   Managing Director

 

For any Person requiring a second signature block:  

by

  /s/ Tyler R. Smith     Name:   Tyler R. Smith     Title:   Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into 2015 Revolving Credit Commitments and 2015 Revolving Credit Loans,
respectively.

 

Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer): DEUTSCHE BANK AG
NEW YORK BRANCH  

by

  /s/ Anca Trifan     Name:   Anca Trifan     Title:   Managing Director

 

For any Person requiring a second signature block:  

by

  /s/ Courtney E. Meehan     Name:   Courtney E. Meehan     Title:   Vice
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into 2015 Revolving Credit Commitments and 2015 Revolving Credit Loans,
respectively.

 

Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer): J.P. MORGAN CHASE
BANK, N.A.  

by

  /s/ Peter B. Thauer     Name:   Peter B. Thauer     Title:   Executive
Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

The undersigned Lender hereby accepts the Revolving Credit Loan Modification
Offer to convert all of its Revolving Credit Commitments and Revolving Credit
Loans into 2015 Revolving Credit Commitments and 2015 Revolving Credit Loans,
respectively.

 

Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer): UBS LOAN FINANCE
LLC  

by

  /s/ Mary E. Evans     Name:   Mary E. Evans     Title:   Associate Director,
Banking Products Services, US

 

For any Person requiring a second signature block:  

by

  /s/ Irja R. Otsa     Name:   Irja R. Otsa     Title:   Associate Director,
Banking Products Services, US



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO REVOLVING CREDIT LOAN MODIFICATION AGREEMENT

RELATED TO THE TRAVELPORT LLC CREDIT AGREEMENT

Schedule 2.01

2015 Revolving Credit Commitments and 2015 Revolving Credit Loans

[As distributed to each individual Lender]

 